DETAILED ACTION
Reasons for Allowance
Claims 1-5, 7-9, 6, 10-19 are allowed over the prior art of record as filed on April 18, 2018.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: an excitation light emitting unit configured to emit the excitation light; an excitation light incident surface configured to guide the excitation light emitted from the excitation light emitting unit to the inside by transmission; an internal reflection surface configured to reflect the excitation light that has entered through the excitation light incident surface by internal reflection; and a prism member having positive refractive power and an excitation light emitting surface configured to emit the excitation light reflected by the internal reflection surface to outside by transmission, the photoacoustic wave detection system comprises: the prism member; and the photoacoustic wave sensor unit configured to detect the photoacoustic wave that has passed through the excitation light emitting surface of the prism member, is reflected by the internal reflection surface, and is emitted from the prism member, and the optical path from the excitation light emitting surface to the photoacoustic wave sensor unit in the photoacoustic wave detection system is filled with a solid medium including the prism member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.